Title: General Orders, 13 November 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Totowa Monday, Novemr 13th 1780
                            Parole Maryland
                            Countersigns I.Q.
                            Watchword March
                        
                        For the day Tomorrow
                        Brigadier General Wayne
                        Colonel Chambers
                        Lieutenant Colonel Sumner
                        Major Talbot
                        Brigade Major Pettengill
                        The invalids and men wanting clothing in the light infantry, excepting in the article of shoes are to join
                            their respective regiments in the line of the army; they are not to be replaced by others.
                        Where the want of clothing in yesterday’s report is confined to shoes only the men under that description are
                            to be struck out of the returns because they may be supplied at the issuing Store, all the rest with the invalids and an
                            addition of ten men from each regiment the whole under proper officers of their respective regiments or Lines are to march
                            with their Arms baggage &ca, as soon as the Quarter Master General can furnish Waggons; They are to be provided
                            with Tents and Campkettles from their respective lines and to be under the command of a Colonel from each who will receive
                            his orders at Head Quarters.
                        The General recommends it very strongly to the officers remaining to send under this Escort every species of
                            Baggage they can do without, to their Winter quarters, that the Army may be as light and the horses in the field lessened
                            as much as possible.
                    